Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 September 30, 2021

The Court of Appeals hereby passes the following order:

A21A1331. G.W. TAYLOR v. THE STATE.

       In this case, G.W. Taylor appeals from the trial court’s denial of his motion for
new trial. In his brief, Taylor enumerates error involving jury selection contained in
an amended transcript that has not been filed in this Court, and apparently, not been
filed in the state court.
       The record is incomplete without this amended transcript, impeding our ability
to review Taylor’s claim. Accordingly we REMAND this case to the State Court of
Cobb County for completion of the record. Once the amended transcript has been
filed with the trial court, the Clerk of the State Court shall re-transmit the appellate
record to this Court within ten (10) days so that the appeal can be re-docketed. No
further notice of appeal is required.



                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         09/30/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.